DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9-17 are presented for examination.
Claims 1-8 have been cancelled as per preliminary amendments.
Claims 9-17 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-17  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Statutory Category-Yes
Step 1: Applicant’s independent claims 9, 15 are directed toward “A model calculation unit…”, “A control unit…”. Therefore, it can be seen that it falls within one of the four statutory categories of invention.

Step 2A-Prong I: Judicially Exception Recited-Yes
With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claims 1, 15 recite the abstract idea “…a hard-wired processor core including hardware for calculating a fixedly predefined processing algorithm in coupled function blocks, wherein: the processor core calculates an output variable for the RBF model as a function of at least one input variable of: an input variable vector, nodes (V[j,k]), length scales (L[j,k]), and weighting parameters (p3[j]) predefined for each node, the output variable is formed as a sum of a value calculated for each node (V[j,k]), a value resulting from a product of a weighting parameter (p3[j]) assigned to the particular node (V[j,k]), a result of an exponential function of a value resulting from the input variable vector as a function of a square distance of the particular node (V[j,k]), weighted by the length scales L[j,k]), and the length scales (L[j,k]) are provided separately for each of the nodes as local length scales…” which comprises “mathematical manipulation”.  
      
Step 2A—Prong II:  Practical Application-No
With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).

Step 2A prong II Analysis: claims 1, 15 recite an additional limitation including “…a hard-wired processor core including hardware for calculating a fixedly predefined processing algorithm in coupled function blocks, wherein: the processor core calculates an output variable for the RBF model as a function of at least one input variable of: an input variable vector, nodes (V[j,k]), length scales (L[j,k]), and weighting parameters (p3[j]) predefined for each node, the output variable is formed as a sum of a value calculated for each node (V[j,k]), a value resulting from a product of a weighting parameter (p3[j]) assigned to the particular node (V[j,k]), a result of an exponential function of a value resulting from the input variable vector as a function of a square distance of the particular node (V[j,k]), weighted by the length scales L[j,k]), and the length scales (L[j,k]) are provided separately for each of the nodes as local length scales…”. describing how to generally “apply” the otherwise mathematical manipulation using a generic or general‐purpose processor/controller/CPU/computer. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B: Inventive Concept-No
With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.

Step 2B Analysis: Applicant’s claims 1, 15 do not recite additional elements that provide significantly more than the recited judicial exception. When considered individually or in combination, the additional limitations of claims 1, 15 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claims 1, 15 reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is directed toward non-statutory subject matter and is rejected under 35 U.S.C. 101.

Dependent claims 10-14, 16-17 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. 
Therefore, claims 9-17 are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9. A model calculation unit for calculating an RBF model, comprising: a hard-wired processor core including hardware for calculating a fixedly predefined processing algorithm in coupled function blocks, wherein: the processor core calculates an output variable for the RBF model as a function of at least one input variable of: an input variable vector, nodes (V[j,k]), length scales (L[j,k]), and weighting parameters (p3[j]) predefined for each node, the output variable is formed as a sum of a value calculated for each node (V[j,k]), a value resulting from a product of a weighting parameter (p3[j]) assigned to the particular node (V[j,k]), a result of an exponential function of a value resulting from the input variable vector as a function of a square distance of the particular node (V[j,k]), weighted by the length scales L[j,k]), and the length scales (L[j,k]) are provided separately for each of the nodes as local length scales.
Claim 11. The model calculation unit as recited in claim 9, wherein: the processor core includes a state machine and at least one processing operation block.

Claim 12. The model calculation unit as recited in claim 11, wherein the at least one processing operation includes a MAC block and an exponential function calculation block, the model calculation unit further comprising a memory for storing the at least one input variable of the input variable vector, the nodes (V[j,k]), the length scales (L[j,k]), the weighting parameters (p3[j]) predefined for each node (V[j,k]), and the output variable.
Claim 13. The model calculation unit as recited in claim 9, wherein the processor core is formed in a surface area of an integrated module.
Claim 15. A control unit, comprising: a microprocessor; at least one model calculation unit including: a hard-wired processor core including hardware for calculating a fixedly predefined processing algorithm in coupled function blocks, wherein: the processor core calculates an output variable for the RBF model as a function of at least one input variable of: an input variable vector, nodes (V[j,k]), length scales (L[j,k]), weighting parameters (p3[j]) predefined for each node, the output variable is formed as a sum of a value calculated for each node (V[j,k]), a value resulting from a product of a weighting parameter (p3[j]) assigned to the particular node (V[j,k]), a result of an exponential function of a value resulting from the input variable vector as a function of a square distance of the particular node (V[j,k]), weighted by the length scales L[j,k]), and the length scales (L[j,k]) are provided separately for each of the nodes as local length scales.
Appropriate correction is required.

Claim Objections
Claims 9-17 are objected to because of the following informalities:  the Examiner advises the applicants to spell out “RBF”, “MAC” to be consistent with the claimed subject matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eppler et al.  (“High Speed Neural Network Chip for Trigger Purposes in High Energy Physics”, Date: 02/23/1998: hereinafter: “Eppler”).

          Consider claims 9, 15:
                    Eppler teaches a model calculation unit, control unit, comprising: a microprocessor; at least one model calculation unit for calculating an RBF model, comprising: a hard-wired processor core including hardware for calculating a fixedly predefined processing algorithm in coupled function blocks scales  (See Eppler, e.g., “…A novel neural chip SAND (Simple Applicable Neural Device) is described. It is highly usable for hardware triggers in particle physics…The chip is able to
implement feedforward neural networks with a maximum of 512 input neurons and three hidden layers. Kohonen feature maps and radial basis function networks may be also calculated…” of Abstract, Fig. 1 elements “model of an artificial neuron”, and Fig. 2 elements “part of a feed-forward network”, Fig. 4 elements “vector of input activities”, “processing-unit”, weight-matrix”, vector of output activities”, and lookup-Table f(x)”), wherein: the processor core calculates an output variable for the RBF model as a function of at least one input variable of: an input variable vector, nodes (V[j,k]), length scales (L[j,k]), and weighting parameters (p3[j]) predefined for each node (See Eppler, e.g., “…Feedforward networks are very powerful when using one or more hidden layers. The structure or topology of the network determines the class of geometry for pattern recognition, function approximation or transformation to be described by the neural network (see Fig. 3). With one layer linear separable problems can be solved. … a two-layer network is able to solve all convex tasks…three layers arbitrary complex structures can be recognized with a reasonable number of neurons…” of Abstract, ¶ [0003]-¶ [0004], last Para, and Fig. 1 elements “model of an artificial neuron”, and Fig. 2 elements “part of a feed-forward network”, Fig. 4 elements “vector of input activities”, “processing-unit”, weight-matrix”, vector of output activities”, and lookup-Table f(x)”), the output variable is formed as a sum of a value calculated for each node (V[j,k]), a value resulting from a product of a weighting parameter (p3[j]) assigned to the particular node (V[j,k]), a result of an exponential function of a value resulting from the input variable vector as a function of a square distance of the particular node (V[j,k]), weighted by the length scales L[j,k]), and the length scales (L[j,k]) are provided separately for each of the nodes as local length scales  (See Eppler, e.g., “…the weight matrix can be separated into several row vectors, see Fig.4. These vectors can be multiplied in parallel with the activation
vector o. Each row i of the weight matrix corresponds to the weights connecting n transmitter neurons with one receiver neuron. If a layer consists of m neurons, a systolic array with m parallel working processing elements is required to get full use of a parallel architecture. One important disadvantage of this solution is the need of m weight memories. This fact causes high costs in peripheral
components and a huge area for busses…” of Abstract, ¶ [0001]-¶ [0004], last Para, and Fig. 1 elements “model of an artificial neuron”, and Fig. 2 elements “part of a feed-forward network”, Fig. 3 elements 1-3, and Fig. 4 elements “vector of input activities”, “processing-unit”, weight-matrix”, vector of output activities”, and lookup-Table f(x)”).

          Consider claim 10:
                    Eppler teaches everything claimed as implemented above in the rejection of claim 9. In addition, Eppler teaches wherein the length scales (L[j,k]) are provided separately for each of the nodes (V[j,k]) as local length scales and for each of the at least one input variable of the input variable vector (See Eppler, e.g., “…Feedforward networks are very powerful when using one or more hidden layers. The structure or topology of the network determines the class of geometry for pattern recognition, function approximation or transformation to be described by the neural network (see Fig. 3). With one layer linear separable problems can be solved. … a two-layer network is able to solve all convex tasks…three layers arbitrary complex structures can be recognized with a reasonable number of neurons…” of Abstract, ¶ [0003]-¶ [0004], last Para, and Fig. 1 elements “model of an artificial neuron”, and Fig. 2 elements “part of a feed-forward network”, Fig. 4 elements “vector of input activities”, “processing-unit”, weight-matrix”, vector of output activities”, and lookup-Table f(x)”).

          Consider claim 11, 16:
                    Eppler teaches everything claimed as implemented above in the rejection of claims 9, 15. In addition, Eppler teaches wherein: the processor core includes a state machine and at least one processing operation block (See Eppler, e.g., “…A novel neural chip SAND (Simple Applicable Neural Device) is described. It is highly usable for hardware triggers in particle physics…The chip is able to
implement feedforward neural networks with a maximum of 512 input neurons and three hidden layers. Kohonen feature maps and radial basis function networks may be also calculated…” of Abstract, ¶ [0001]-¶ [0004], last Para, Fig. 1 elements “model of an artificial neuron”, and Fig. 2 elements “part of a feed-forward network”, Fig. 4 elements “vector of input activities”, “processing-unit”, weight-matrix”, vector of output activities”, and lookup-Table f(x)”).

          Consider claim 12:
                    Eppler teaches everything claimed as implemented above in the rejection of claim 9. In addition, Eppler teaches wherein the at least one processing operation includes a MAC block (See Eppler, e.g., “…To increase calculation speed of a neural network, neurons have to work in parallel. On the other hand a high
flexibility concerning the structure of neural networks should be ensured. To grant both demands, only neurons within the same layer are processed in parallel, whereas the various layers are processed sequentially. T…” of Abstract, ¶ [0001]-¶ [0004], last Para, Fig. 1 elements “model of an artificial neuron”, and Fig. 2 elements “part of a feed-forward network”, Fig. 4 elements “vector of input activities”, “processing-unit”, weight-matrix”, vector of output activities”, and lookup-Table f(x)”) and an exponential function calculation block, the model calculation unit further comprising a memory for storing the at least one input variable of the input variable vector, the nodes (V[j,k]), the length scales (L[j,k]), the weighting parameters (p3[j]) predefined for each node (V[j,k]), and the output variable (See Eppler, e.g., “…a two-layer network is able to solve all convex tasks. Even non-convex objects may be separated by one hidden layer networks if the problem is given in a pixel or boolean representation…Only with three layers arbitrary complex structures can be recognized with a reasonable number of neurons.…” of Abstract, ¶ [0001]-¶ [0004], last Para, Fig. 1 elements “model of an artificial neuron”, and Fig. 2 elements “part of a feed-forward network”, Fig. 4 elements “vector of input activities”, “processing-unit”, weight-matrix”, vector of output activities”, and lookup-Table f(x)”).

          Consider claim 13:
                    Eppler teaches everything claimed as implemented above in the rejection of claim 9. In addition, Eppler teaches wherein the processor core is formed in a surface area of an integrated module (See Eppler, e.g., “…The PC-board is necessary to provide a user friendly programming tool for development. The stand-alone
solution facilitates the use of the hardware acceleration in applications independent of the platform of development…” of Abstract, ¶ [0001]-¶ [0004], ¶ [0008], last Para, Fig. 1 elements “model of an artificial neuron”, and Fig. 2 elements “part of a feed-forward network”, Fig. 4 elements “vector of input activities”, “processing-unit”, weight-matrix”, vector of output activities”, and lookup-Table f(x)”).

          Consider claim 14:
                    Eppler teaches everything claimed as implemented above in the rejection of claim 9. In addition, Eppler teaches wherein purely dimension-specific length scales are utilized instead of the local length scales as a function of a selection variable for the calculation of the output variable (See Eppler, e.g., “…To increase calculation speed of a neural network, neurons have to work in parallel. On the other hand a high flexibility concerning the structure of neural networks should be ensured. To grant both demands, only neurons within the same layer are processed in parallel, whereas the various layers are processed sequentially. T…” of Abstract, ¶ [0001]-¶ [0004], last Para, Fig. 1 elements “model of an artificial neuron”, and Fig. 2 elements “part of a feed-forward network”, Fig. 4 elements “vector of input activities”, “processing-unit”, weight-matrix”, vector of output activities”, and lookup-Table f(x)”).

          Consider claim 17:
                    Eppler teaches everything claimed as implemented above in the rejection of claim 15. In addition, Eppler teaches wherein the control unit controls an engine system in a motor vehicle (See Eppler, e.g., “…It is commonly known that the vehicle control device/apparatus contains neural networks comprising radial basis function…” of Abstract, ¶ [0001]-¶ [0004], last Para, Fig. 1 elements “model of an artificial neuron”, and Fig. 2 elements “part of a feed-forward network”, Fig. 4 elements “vector of input activities”, “processing-unit”, weight-matrix”, vector of output activities”, and lookup-Table f(x)”).
          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Borrmann et al. (US Pub. No.: 2007/0203616 A1) teaches “A vehicle control device with a neural network is provided. The vehicle control device contains at least one backpropagation network and at least one radial basis function. The at least one backpropagation network is coupled to the at least one radial basis function for the purpose of determining a vehicle-specific characteristic diagram, The radial basis function can provide training data to the backpropagation network. The training data can include input data to and output data from the radial basis function.”

          Linsker et al.  (US Pub. No.: 2007/0022068 A1) teaches “Neural networks for optimal estimation (including prediction) and/or control involve an execution step and a learning step, and are characterized by the learning step being performed by neural computations. The set of learning rules cause the circuit's connection strengths to learn to approximate the optimal estimation and/or control function that minimizes estimation error and/or a measure of control cost. The classical Kalman filter and the classical Kalman optimal controller are important examples of such an optimal estimation and/or control function. The circuit uses only a stream of noisy measurements to infer relevant properties of the external dynamical system, learn the optimal estimation and/or control function, and apply its learning of this optimal function to input data streams in an online manner. In this way, the circuit simultaneously learns and generates estimates and/or control output signals that are optimal, given the network's current state of learning.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667